Case 3:21-cv-00779-MMH-MCR Document 1 Filed 08/11/21 Page 1 of 10 PageID 1



                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA

                                                 Case No.: - Civ

   ALEXANDR ROMANOV,
   an Individual Petitioner,

                       -vs.-

   ANYA SOTO,
   an Individual Respondent.

                                                     /


        VERIFIED PETITION FOR RETURN OF MINOR CHILDREN, ISSUANCE OF
               SHOW CAUSE ORDER AND PROVISIONAL MEASURES



             The Convention on Civil Aspects of International Child Abduction done at the Hague

   on October 25, 1980; International Abduction Remedies Act, 22 U.S.C. 9001 et. seq.


   I.                                                    PREAMBLE

              1)       This Petition is brought pursuant to the Convention on the Civil Aspects of

   International Child Abduction, done at The Hague on October 25, 1980 1 (hereinafter the

   “Convention” or “Treaty”) and 22 U.S.C. §9001 et. seq. ICARA was enacted to address the

   wrongful removal and retention of the children and to allow a petitioner to assert those

   rights in exigent circumstances.

              2)       Canada ratified the Convention on February 6, 1983. The Convention went

   into effect in the United States of America on July 1, 1988, and thereby was ratified

   between the United States of America and Canada.

             3)       The objects of the Convention are:

                      (a) Article 1(a): To secure the prompt return of children wrongfully retained

    1
        TIAS, No.11670 at 1,22514 U.N.T.S. at 98 represented in 51 Fed.Reg. 10,493 (1986).


                                                          1
Case 3:21-cv-00779-MMH-MCR Document 1 Filed 08/11/21 Page 2 of 10 PageID 2



                       or removed in any Contracting State; and
                   (b) Article 1(b): To ensure that rights of custody and of access under the law
                       of one Contracting State are effectively respected in the other Contracting
                       States.

   II.                                         JURISDICTION

           4)       This Court has express jurisdiction of the cause pursuant to 22 U.S.C. §9001 et.

   seq.; and 28 U.S.C.1331 because this matter involves the wrongful retention of minor

   children. Upon information and belief, the children who are subject of this action, M.A.R.,

   born on              2012, and V.A.R., born on             , 2008, are presently located within

   the jurisdiction of this Court.


   III.                                                VENUE

           5)      Venue is proper in this Court pursuant to 28 U.S.C. §1391 (b); 22 U.S.C.
   9001.

   IV.                      PETITION FOR RETURN OF MINOR CHILDREN

           6)       Petitioner is the father (hereinafter “Father”) of the minor children and

   enjoys rights of legal and physical custody of his daughters under the laws of Canada, within

   the meaning of Articles Three and Five of the Treaty. On or about June 18, 2021, 3 months

   after the wrongful retention of the minor children by their Mother, the Father submitted his

   request for diplomatic assistance, pursuant to the Hague Convention on the Civil Aspects of

   Child Abduction, with the Central Authority in Canada, the Ministry of the Attorney

   General, Central Authority of the Province of Ontario, Canada.

           7)       The Central Authority is charged under the Treaty to communicate with,

   and transmit their request to, the United States Department of State for urgent assistance in

   the prompt location and recovery of the minor children. The application to the Central

   Authority; along with appendices, is attached hereto. See Request for the Return of an

   Abducted Child Under the Hague Convention of 25 October 1980 attached hereto as

   Exhibit “A.”

                                                   2
Case 3:21-cv-00779-MMH-MCR Document 1 Filed 08/11/21 Page 3 of 10 PageID 3



          8)      On or about May 28th, 2021, the Mother filed a Motion to amend an Application

   for modification of the parties separation agreement, seeking to add the permanent relocation of

   the Children to the United States. See Form 14B Motion with attached Form 14A Affidavit

   (General) attached hereto as Exhibit “B.” Father filed his objection to same on June 3, 2021.

   See Affidavit attached hereto as Exhibit “C.”

          9)      The minor children are both under the age of sixteen (16).

          10)     At the time of the wrongful retention, and continuing until the present, the

   Father, the Mother, and the minor children have all been citizens of Canada, held Canadian

   passports, and held Canadian identification numbers. Mother did, however, remarry in 2019

   to a U.S. Citizen, Lili Soto.

          11)        In 2008, the Father and the Mother married in Ontario, Canada, separated

   in 2017, and were formally divorced in 2019. The parties entered into a separation

   Agreement in March of 2017, and of which provides that the Mother and the Father have

   shared parenting and joint custody of the children. The Agreement provides the Father with

   “liberal and generous access” however, in any event, overnights every Tuesday and

   alternate weekends from Friday through Sunday. See Separation Agreement attached hereto

   as Exhibit “D.”

          12)        The minor children have exclusively lived in Canada from their birth until

   approximately March 10, 2021, when Mother did not return to Canada as agreed. The

   Mother residing with the children in North York, Ontario, M2N OC2, Canada during her

   respective timesharing and Father residing with the children at North York, Ontario M2N

   OA3, Canada during his respective timesharing.

          13)        On or around August 2020, Mother requested permission from Father to

   travel to the United States with the children from January 4, 2021 to March 10, 2021 for

   purposes of vacationing. Father agreed to the proposed vacation travel with the children,


                                                   3
Case 3:21-cv-00779-MMH-MCR Document 1 Filed 08/11/21 Page 4 of 10 PageID 4



   however they never spoke of this trip again and Mother never sought Father’s signed travel

   consent as required pursuant to the parties Separation Agreement. See Exh. “D.”

          14)      On or around October 24, 2020, based on entirely false and misleading

   information, Mother began to deny Father access to the children and had Father involuntary

   committed for evaluation under Canada’s Mental Health Act. Father was released the same

   day as no issues were observed and has subsequently received several reports of sound

   mental health. Despite such reports, Mother continued to withhold the children from Father.

   See Exh. C; see also letter for Father’s Attorney to Mother’s Attorney dated December 31,

   2020 attached hereto as Exhibit “E”.

          15)       Subsequently, on or around December 22, 2020, Mother filed an

   Application to modify the parties separation agreement. Father timely filed his Answer and

   objection on February 9, 2021 seeking full restoration of the parties separation agreement

   and more importantly, access to the children. See Exh. B and Exhibit “F.”

          16)      On or about December 25, 2020, Mother left Canada with the children and

   without providing Father with actual notice of their departure. Father was informed of their

   travel on or around December 31, 2020, by way of text message with minor child, V.A.R.

          17)      On or about May 26, 2021, Mother informed Father that she is no longer

   intending to return to Canada with the minor children and intends to relocate with the

   Children to the United States permanently. See Exh. B.

          18)      Upon information and belief, the minor children are currently being

   retained by their Mother in Jacksonville, Florida 32246, United States.

           EVIDENCE OF WRONGFUL RETENTION OF MINOR CHILDREN

          19)     Prior to Mother arriving in the United States, the parties agreed that the

   children could vacation in the United States from January 4, 2021 to March 10, 2021. See

   Exh. B (evidencing her knowledge that the habitual residence of the Children is Canada and


                                                 4
Case 3:21-cv-00779-MMH-MCR Document 1 Filed 08/11/21 Page 5 of 10 PageID 5



   lack of any agreement by the parties to alter their permanent residence); see also Exh. E

   (reiterating understanding of travel as vacation).

          20)     On or about May 26, 2021, Mother informed Father that she will not be

   returning to Canada with the subject children. See Exh. B.

          21)     Father has requested the return of the children of which Mother has refused.

   See Exh. C; See also Exh. E; correspondence sent on behalf of Petitioner to Mother

   February 16, 2021, April 19, 2021, and May 13, 2021 attached hereto as Exhibit “G.”

          22)     Father never consented or acquiesced to the Children relocating from North

   York, Ontario, Canada to Jacksonville, Florida, United States.

          23)     At the time the Respondent wrongfully removed and retained the children,

   Father was exercising his custody rights to the children, complied with all the terms of the

   Parties separation agreement and his child support obligations and was pursuing his legal

   rights to the Children as provided by law in Ontario, Canada. See Exh. D; see also Exh. F.

   Although Father permitted the children to vacation in Florida from January 2021 to March

   2021, at no point in time did Father acquiesce to the children remaining after March 10,

   2021 or permanently remaining in the United States.

          24)     Until Mother filed her Motion in the Superior Court of Justice, Ontario

   Canada, Father was of the understanding that Mother was returning to Canada with the

   children and Father was pursuing his rights and access to the children through proper

   channels through the Court’s Family Division and the parties pending matter.

          25)     Subsequent to Mother’s Motion and Father’s Objection, the parties attended

   a conference before the Superior Court of Justice on June 30, 2021, in the pending family

   matter in Canada, wherein the Court stayed all proceedings pending the resolution of the

   Hague Convention Application. See Affidavit by Bookman Law Professional Corporation

   attached hereto as Exhibit “H.”


                                                   5
Case 3:21-cv-00779-MMH-MCR Document 1 Filed 08/11/21 Page 6 of 10 PageID 6



           26)      As stated in Mother’s Motion to amend her December application filed in

   Canada, Mother has started efforts to sell her real property and belongings remaining in

   Canada. See Exh. B and Exh. G (letter dated May 13, 2021).

           27)      As agreed by the parties prior to the children arriving in the U.S., the

   children should be returned to Canada immediately.

           28)      Moreover, the children’s significant ties remain in Canada. The children

   have been in the United States in Florida for less than seven (7) months and have not

   created any substantial, meaningful ties to their community in the United States.

           29)      Furthermore, the children are still young and have maintained strong ties with

   friends and family back home in Canada, where their life is still meaningfully centered. The

   minor children were born and raised in Canada, they are not U.S. citizens, are not enrolled

   in U.S. schools, and their entire life is still centered in Canada.

           30)      This petition is being filed before one (1) year from the date of the Mother’s

   wrongful retention on March 10, 2021. The Children and Mother are currently remaining in

   the U.S. potentially illegally, as they are beyond the permitted six month non-visa stay at

   time of entry.

           31)      It is clear, as the objective evidence demonstrates, and will be affirmed by the

   court of competent jurisdiction, that pursuant to Article 4 and 5 of the Hague Convention on

   the Civil Aspects of International Child Abduction, the minor children’s habitual residence

   is in Canada; the Mother wrongful retained the children on March 10, 2021; the Father

   possessed and was exercising custodial rights over the children at the time of the Mother’s

   wrongful retention; that the Mother’s retention was a violation of the Father’s custodial

   right’s and, thereby, wrongful; and that there are ample facts to support the legal and factual

   conclusion that the laws of Canada should apply to require the immediate repatriation of the

   children back to Canada and to determine the parties’ custody dispute regarding the


                                                    6
Case 3:21-cv-00779-MMH-MCR Document 1 Filed 08/11/21 Page 7 of 10 PageID 7



   children.

                       INTERNATIONAL AND PROVISIONAL MEASURES

          32)     Article 15 of the Treaty contemplates that a Petitioner may, in advance of an

   order of return “obtain from authorities of the state of habitual residence of the child[ren] a

   decision or other determination that the removal or retention was wrongful within Art. 3 of

   the Convention where such decision or determination may be obtained.” TIAS, No. 11670 at

   1,22517 U.N.T.S. at 98, 51 Fed. (1986).

          33)     It      is        requested    that        Petitioner    be       permitted       to

   video/facetime/webcam/whatsapp video chat or any other such real time communication with

   the children daily at 7p.m (EST) for at least 30 minutes.


   V.                                     PROVISIONAL REMEDIES

          34)     This Court, in furtherance of the objectives of the Convention, may take or

   cause to be taken measures under Federal or State law, as appropriate, to protect the well-

   being of the children involved or to prevent further removal or concealment before the final

   disposition. 22 U.S.C. § 9004.

          35)     It is requested that this Court immediately provide an order restraining any

   further removal of the minor children from the jurisdiction of this Court’s district; requiring the

   production of the minor children along with a complete set of their travel documents; and

   provisionally transferring the physical custody and parental responsibility and provide

   arrangements for interim parental access with the minor children pending the issuance of any

   temporary or permanent custody order by the Court of competent jurisdiction, or the

   resolution of this matter, whichever shall first occur.

          36)     It is requested that the Court issue an Order which would require the

   immediate surrender of the children’s travel documents; and prohibition of their removal from

   the jurisdiction of the court, pending resolution of this matter; further to set an expedited

                                                    7
Case 3:21-cv-00779-MMH-MCR Document 1 Filed 08/11/21 Page 8 of 10 PageID 8



   hearing on the Petition for Return, and ordering the Respondent to appear personally

   forthwith. Zajacakowski v. Zajaczkowska, 932 F. Supp. 128. 132 (S.D. Maryland 1996) (the

   Court must treat the Convention petition as an application for a Writ of Habeas Corpus […]

   pursuant to 28 U.S.C.A. 2243).

                                        RELIEF SOUGHT
          WHEREFORE, Petitioner, ALEXANDR ROMANOV, respectfully requests the

   following relief:



            a. An Order directing the prompt return of the minor children M.A.R., 2012, and

               V.A.R., 2008, back to Canada and providing Petitioner Father immediate transfer

               of physical custody for the purposes of repatriation to Canada;

            b. An Order granting Petitioner video/facetime/webcam/whatsapp video chat or any

               other such real time communication with his children daily at 7pm (EST) for at

               least 30 minutes.

            c. An Order compelling Respondent to personally appear in this Court and to

               demonstrate why the minor children should not be immediately returned to

               Canada;

            d. An Order requiring the immediate surrender of all identity and travel documents

               of the minor children and immediately requiring the surrender of the

               Respondent’s passport to the Court, pending further Order of the Court.

            e. Award all legal costs and expenses, including without limitation all attorneys’

               fees and costs of suit and repatriation as required by 22 U.S.C. § 9007 to

               Petitioner Father.

            f. Any other relief as justice and its cause requires.

   .

                                                  8
Case 3:21-cv-00779-MMH-MCR Document 1 Filed 08/11/21 Page 9 of 10 PageID 9




   Dated this August 11th, 2021



                                          Respectfully submitted,

                                         BOYER LAW FIRM, P.L.
                                          /s/ Francis Boyer
                                         Francis M. Boyer, Esq.
                                         Florida Bar No. 55458
                                         Jennifer F. W. Sticha, Esq.
                                         Florida Bar No. 1010878
                                         Offices at Business Place
                                         9471 Baymeadows Road
                                         Suite 406
                                         Jacksonville, Florida 32256
                                         Tel : (904) 236-5317
                                         Fax: (904) 371-3935
                                         FBoyer@BoyerLawFirm.com
                                         Attorneys for Petitioner




                                    9
Case 3:21-cv-00779-MMH-MCR Document 1 Filed 08/11/21 Page 10 of 10 PageID 10
